y




                                     MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00829-CV

                             JAMES LEGGETT, Appellant

                                            V.

                       LINCOLN MANUFACTURING, Appellee

    Appeal from the County Court at Law No. 3 of Harris County (Tr. Ct. No. 1038119)

TO THE COUNTY COURT AT LAW NO. 3 OF HARRIS COUNTY,
GREETINGS:

       Before this Court, on the 24th day of February, 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     Appellant, James Leggett, has neither established
              indigence nor paid, or made arrangements to pay, all the
              required fees. Further, appellant has not paid or made
              arrangements to pay the fee for preparing the clerk’s record.
              After being notified that this appeal was subject to dismissal,
              appellant did not adequately respond.         It is therefore
              CONSIDERED, ADJUDGED, and ORDERED that the
              appeal be dismissed.

                     The Court orders that the appellant, James Leggett, pay
              all appellate costs.

                     The Court orders that this decision be certified below
              for observance.
              Judgment rendered February 24, 2015.

              Per curiam opinion delivered by panel consisting of Justices
              Jennings, Higley, and Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 8, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT